Judgment reversed upon *841the law, with costs, and complaint dismissed, with costs, upon the ground that plaintiff failed to prove facts sufficient to constitute the cause of action alleged in the complaint. Findings of fact and conclusions of law inconsistent herewith are reversed and new findings and conclusions will be made. Carswell, Seudder and Tompldns, JJ., concur; Lazansky, P. J., and Young, J., dissent and vote to affirm, being of opinion that respondent was entitled to judgment for a lien to the extent of the amount of money paid by respondent to the cemetery association at the instance of appellant. Settle order on notice.